Citation Nr: 1722687	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  03-21 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Montgomery GI Bill (Chapter 30) Educational Benefits in the amount of $541.67, including the threshold question of whether the debt was validly created.   


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The Veteran was awarded educational benefits in the amount of $541.67 in relation to courses at Durham Technical Community College from which he withdrew, thus creating an overpayment.  

2. The evidence reasonably shows that recovery of this overpayment resulted in undue hardship and was thus against equity and good conscience.


CONCLUSIONS OF LAW

1.  The creation of the overpayment of education benefits to the Veteran was valid.  38 U.S.C.A. § 3001 et seq (West 2014); 38 C.F.R. § 21. 7139(a) (2016).

2.  The criteria for waiver of recovery of the overpayment of the education benefits in an amount of $541.67 have been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.



II.  Analysis

The evidence shows that the Veteran applied to receive VA education benefits in June 2001.  He subsequently received such funds in order to attend courses at Durham Technical Community College during the summer of 2001.  He was initially registered for 9 credit hours at the community college.  Unfortunately, due to ailing health, he had to withdraw from all of his courses.  Thus, because the Veteran had already received the educational benefits prior to his withdrawal, an overpayment was created.  Notably, the Veteran initially withdrew from 6 of the 9 credit hours and the RO treated this initial action as "an excused withdrawal" and apparently did not assess an overpayment in relation to the educational benefits the Veteran had received in relation to his planned completion of these courses.  However, the RO did assess an overpayment in the amount of $541.67 in relation to the Veteran's 2nd withdrawal from the additional 3 credit hours.  The evidence indicates that this overpayment was validly created as a Veteran is generally required to pay back educational benefits that were dispersed in relation to coursework that was not completed.  Also, while it appears that there may have been mitigating circumstances (i.e. the Veteran was suffering from an illness), it does not appear that he submitted any evidence supporting the existence of these circumstances (e.g. medical records or a physician's statement) to VA within a year of being notified, in a July 2001 letter, of the need to communicate reasons for any such withdrawals.  In this regard, an October 2001 communication from the Veteran does reference frequent absences and tardiness from the courses in question, along with ongoing illness and reoccurring medical problems but was not accompanied by supporting evidence.  Accordingly, mitigating circumstances were not demonstrated to the level required by the controlling regulation, resulting in an overpayment of education benefits in this case that was validly created.  See 38 C.F.R. §§ 1.962, 21.739(a)(iii).    

Regarding the question of waiver, it appears that the Veteran bore some fault in the overpayment creation (though the Board certainly does not fault him for his illness at the time) and may have been "unjustly enriched" in that he received some educational benefits for courses he did not complete.  However, in a financial status report accompanying his October 2001 statement, the Veteran documented that his monthly expenses exceeded his monthly income.  Also, in the October 2001 statement, he noted that he had been unemployed since 1998 and was currently 100 percent disabled.  Given these factors, the Board finds that repayment of the $541.67 debt amounted to undue hardship.  38 C.F.R. § 1.965(a)(3).  Accordingly, resolving any reasonable doubt in the Veteran's favor, recovery of the debt is against equity and good conscience and the overpayment is waived.  38 C.F.R. 
§§ 1.963, 1.965, 3.102. 


ORDER

The overpayment of education benefits to the Veteran in the amount of $541.67 was validly created.

Waiver of recovery of the overpayment of the Montgomery GI Bill (Chapter 30) Educational Benefits in the amount of $541.67 is granted. 


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


